            Case 2:20-cr-00085-RAJ Document 139 Filed 08/26/21 Page 1 of 2




 1                                                    THE HONORABLE RICHARD A. JONES
 2

 3

 4

 5

 6

 7                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8                                   AT SEATTLE
 9   UNITED STATES OF AMERICA,                    )     Case No. 2:20-cr-00085-RAJ
                                                  )
10                             Plaintiff,         )     ORDER ON DEFENDANT’S
                                                  )     MOTION FOR RECONSIDERATION
11          v.                                    )
                                                  )     OF ORDER ON MATERIALITY
12   HARBANS SINGH,                               )     DEFENSE
                                                  )
13                              Defendants.       )
                                                  )
14                                                )
                                                  )
15
            THIS MATTER comes before the Court upon the defendant’s Motion for
16
     Reconsideration and In Limine request regarding the Court’s Order denying permission
17
     to put on a materiality defense. Dkt. 106.
18
            “Motions for reconsideration are strongly disfavored.” W.D. Wash. Local Crim.
19
     R. 12(b)(13). “The court will ordinarily deny such motions in the absence of a showing
20
     of manifest error in the prior ruling or a showing of new facts or legal authority which
21   could not have been brought to its attention earlier with reasonable diligence.” Id. See
22   also, United States v. Cosgrove, 454 F. Supp. 3d 1063, 1065 (W.D. Wash. 2020).
23          Having considered the defendant’s motion (Dkt. 116), the government’s
24   opposition (Dkt. 135), the defendant’s reply (Dkt. 138) and the files and pleadings
25   herein, the Court finds the defendant has failed to demonstrate manifest error and has
26   presented no new evidence or law to justify reversal of the Court’s prior decision.

27   Therefore, the defendant’s Motion for Reconsideration is DENIED.

     ORDER - 1
            Case 2:20-cr-00085-RAJ Document 139 Filed 08/26/21 Page 2 of 2




 1          The Court agrees with the observations of the government regarding the
 2   defendant’s assertion of new facts as a justification for his motion. From the record
 3   submitted, it appears the claimed “new facts” were produced to the defense in discovery
 4   on November 25, 2020 and thus available to him when making his initial motions.

 5   Dkt. 135, at 2. Consequently, the email from Department of Homeland Security
     Attaché, Gregory A. Olvasky, may not serve as a basis for reconsideration.
 6
            While the government concedes that the information about Ms. Callahan is new,
 7
     it contends the information is not a ground for reconsideration and the Court agrees.
 8
     The revocation of Mr. Singh’s visa appears to have been an administrative function
 9
     based upon his conviction for sexual assault in the United Kingdom. The Court is
10
     unpersuaded that there is a sufficient degree of connection between the defendant’s visa
11
     revocation and his requested materiality defense. From the record, once again, it
12
     appears the defendant has known for some time that his visa was revoked. The
13   revocation does not constitute new facts justifying reconsideration.
14          The Court has fully considered the balance of facts identified by the defendant in
15   his “proffer.” Again, the record does not convince the Court that these are new facts.
16   More importantly, nothing advanced in this motion alters the prior determination this
17   Court reached on the defendant’s requested opportunity to put on a materiality defense.
18   The Court reaffirms that an agency’s decision-making process, actual knowledge of the

19   falsity of a statement, or actual reliance on that statement are all legally irrelevant to

20
     materiality.
            For the foregoing reasons, the defendant’s motion is DENIED.
21

22
            DATED this 26th day of August 2021.
23

24

25
                                                        A
                                                        The Honorable Richard A. Jones
                                                        United States District Judge
26

27

     ORDER - 2
